10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0519


                                        OP 22-0519
                                                                            LLL
 KENNETH D. LaMERE, JR.,
                                                                          OCT 0 2022
                                                                        Bowen Greenwood
                                                                                        Court
              Petitioner,                                             Cleric of Supreme
                                                                          State of Montana


       v.                                                            ORDER

 CAPTAIN JASON VALDEZ,

              Respondent.



       Representing himself, Kenneth D. LaMere has filed a Petition for Writ of Habeas
Corpus, indicating illegal incarceration. He explains that "there is no victim, no witnesses,
no weapon," and he asserts that he is a political prisoner. LaMere requests disrnissal of the
charges as well as monetary damages. He is being held in the Yellowstone County
Detention Center.
       On April 7, 2022, the State sought to file its charging documents against LaMere.
The Yellowstone County District Court issued an order granting leave as well as an arrest
warrant with a $5,000 bond on April 13, 2022. On August 23, 2022, LaMere appeared in
court for his arraignment, and the court maintained the same bond, including a GPS
requirement. LaMere has counsel to represent him.
       LaMere has not demonstrated that he is illegally incarcerated. Section 46-22-
101(1), MCA. The cause of his incarceration is his pending criminal case in the District
Court. He is not entitled to his requested relief.
       LaMere should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel in the District Court. M. R. App. P. 10(1)(c). Therefore,
       IT IS ORDERED that LaMere's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: Terry Halpin, Clerk of
District Court, Yellowstone County, under Cause No. DC-2022-391, for distribution of
copies to the presiding Judge as well as counsel of record there; counsel of record, and to
Kenneth D. LaMere personally.
      DATED this           day of October, 2022.




                                                              Chief Justice




                                            2